This appeal is taken from the district court of Tulsa county, Okla., in which the plaintiffs in error are identical with the plaintiffs in error in Posey et al. v. First Trust  Savings Bank et al., 158 Okla. 269, 12 P.2d 913, and Posey et al. v. Brown et al., decided by the Supreme Court on October 30, 1934,169 Okla. 466, 37 P.2d 633.
The grounds for appeal in this case being:
(1) The refusal of the trial court to fix supersedeas bond pending the appeal in the Supreme Court.
(2) The order of the trial court in refusing plaintiffs' motion to vacate order appointing receiver pending the appeal in the Supreme Court.
Since the filing of this appeal the issues have been fully determined by the Supreme Court and the matters herein involved are now moot.
This court has repeatedly held where a question presented by an appeal has become moot, the appeal will be dismissed. The appeal, therefore, is dismissed.
The Supreme Court acknowledges the aid of Attorneys James C. Wright, James C. Shackelford, and W.N. Barry in the preparation *Page 569 
of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Wright, and approved by Mr. Shackelford and Mr. Barry, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, BUSBY, and CORN, JJ., concur.